On Petition for Rehearing.
BURKE, Chief Justice.
Plaintiff has filed a petition for rehearing in which he points out that the court, in the opinion filed in this case, failed to consider the question of whether the testimony of the physician, who testified on behalf of the defendant, disclosed information acquired in attending a patient, and therefore should have been excluded as privileged. While this question was not argued in the brief of the plaintiff, a supplemental list of citations relating to the question was filed with the court.
As has been pointed out in the opinion filed, the sole question of fact in the case, was whether the several periods of hospitalization of plaintiff’s wife resulted from the same or related causes.
 Proofs of claim, which had been presented ‘by the plaintiff to the defendant were received in evidence. By the terms of the contract of insurance these proofs were required to contain a statement of the nature of the disease or injury which caused plaintiff’s dependent’s hospitalization. Accordingly, these proofs of claim contained a physician’s certificate as to the cause of hospitalization, which was agreed to by the insured over his signature. These proofs show that all four periods of hospitalization of plaintiff’s dependent resulted from the same or related causes. Plaintiff offered no evidence whatever with respect to the cause of his dependent’s hospitalization, nor did he in any other way attempt to prove that the cause of any period of hospitalization, as stated in the proofs of claim, was incorrect. “Such proofs, * * * are regarded as admissions on the part of the plaintiff, provided they were furnished by or on his behalf, and may be introduced in evidence against him by the company for the purpose of showing the facts therein stated * * 46 C.J.S., Insurance, § 1337, pp. 482, 483. Such proofs are prima facie evidence of their contents. Metropolitan Life Ins. Co. v. Lanigan, 74 Colo. 386, 222 P. 402; Gill v. Modern Woodmen, 221 Ill.App. 388; Mexicott v. Prudential Ins. Co., 263 Mich. 420, 248 N.W. 856; Elness v. Prudential Ins. Co., 190 Minn. 169, 251 N.W. 183; Melton v. Royal Highlanders, 194 Iowa 352, 189 N.W. 787. And such proofs are, if unrcbutted, unexplained or unqualified by other evidence tending to show that they are erroneous or untrue, binding and conclusive upon the plaintiff. 29 Am.Jur. (Insurance, Sec. 1489) 1116. See also National Life & Accident Ins. Co. v. Puckett, 217 Ala. 110, 115 So. 12; Smiley v. John Hancock Mut. Life Ins. Co., Mo.App., 52 S.W.2d 12; American National Ins. Co. v. Anderson, 42 Ga.App. 624, 157 S.E. 112.
It appears therefore that even if all of the testimony of the attending physician were excluded from the evidence in the case the remaining evidence would still be conclusive as against the plaintiff. The admission of the physician’s testimony was therefore not prejudicial and it is unnecessary for us to consider whether it was error to. admit it.
Petition for rehearing is therefore denied.
MORRIS, SATHRE, JOHNSON and GRIMSON, JJ., concur.